Citation Nr: 1213767	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1966 to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus so that the Veteran could be afforded a VA examination.  The examination was scheduled, but the Veteran failed to report for the examination.  


FINDINGS OF FACT

1.  The Veteran was exposed to the acoustic trauma of small arms fire while on active duty. 

2.  No other injury, disease, or chronic symptoms of bilateral hearing loss were manifested during service.  

3.  The Veteran did not continuously manifest symptoms of bilateral hearing loss in the years after service.  

4.  Bilateral hearing loss disability is not currently demonstrated.  

5.  The Veteran did not experience chronic symptoms of tinnitus in service.  

6.  The Veteran did not continuously manifest symptoms of tinnitus in the years after service.  

7.  Tinnitus is not caused by any in-service injury, including noise exposure in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  As explained below, the Veteran was afforded an opportunity for a VA examination and was scheduled for a VA examination and notified of its date and time but failed to appear without good cause.  VA complied with its duty to assist by scheduling the Veteran for and notifying him of the VA examination.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  

In this case, the RO sent the Veteran a letter in August 2011 that an examination would be scheduled for an examination at the VA medical facility.  In this letter, the RO indicated that, if he could not keep the appointment or wanted it to be rescheduled; he should contact the medical facility on the appointment notice as soon as possible.  The Veteran was also informed that, when a claimant, without good cause, fails to report for an examination or reexamination, "the claim shall be rated based on the evidence of record, or even denied."  The RO gave examples of good cause.  A September 2011 computer generated document indicates that the Veteran had a VA audiometric examination scheduled and failed to report to this examination.  A January 2012 report of contact indicates that the Veteran failed to appear for scheduled examination and that attempts to contact him through his representative and by phone were not successful.  A January 2012 supplemental statement of the case (SSOC) referred to the August 2011 letter informing the Veteran of the scheduled examination and noted that attempts at contact via telephone had been futile.  The January 2012 SSOC also indicated that, without providing good cause, the Veteran failed to report for the scheduled examination, and that his claim would therefore be denied.  The Board notes that this is an original compensation claim.  As such, the claim shall be decided based on the evidence of record and not denied for failure to report for the examination.  Id.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  He has stated that this is the result of acoustic trauma to which he was exposed while on active duty.  He specifically asserted that he was exposed to small arms and rifle fire while on active duty, which caused a progressively worsening hearing loss since that time.  

As noted, the Veteran failed to report for the scheduled VA examination.  As this is an original claim for compensation, the claim will be decided on the evidence of record, not decided on the basis that the Veteran failed to report for the examination.  38 C.F.R. § 3.655(b).  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the record, the Board finds that the weight of the evidence of record demonstrates that that the Veteran was exposed to the noise of small arms and rifle fire during service, but sustained no injury, disease, or even chronic symptoms of hearing loss during service.  Review of the Veteran's STRs shows that on examination at entry into active duty and on separation from service, audiometric testing showed normal hearing in all tested frequencies.  The STRs do not reflect any complaints or manifestations of hearing loss while the Veteran was on active duty.  

Although the Veteran has recently asserted that he had hearing loss that progressively worsened after he was exposed to small arms fire during service, on his report of medical history at a contemporaneous examination for separation from service, the Veteran specifically denied having, or having had, a hearing loss.  The more recent statements the Veteran made for compensation purposes, to the effect that he incurred hearing loss while he was in service, are inconsistent with, and outweighed by, his own contemporaneous statements he made while on active duty, both the medical history he reported and the complaints that he made for treatment purposes, and the clinical findings and objective measures of hearing loss in service.  

After review of the record, the Board finds that the weight of the evidence shows the Veteran did not continuously manifest symptoms of bilateral hearing loss in the years after service.  The Veteran's claims folder does not include references in the post-service medical evidence or correspondence that includes complaints of hearing loss prior to the submission of the Veteran's claim in July 2006.  Post-service medical evidence of record dates from 2004 that reflect that, while the Veteran sought treatment for low back pain, leg pain and numbness, and hypertension during this post-service period, he made no mention of hearing loss while undergoing this treatment.  The absence of complaints of hearing loss while undergoing medical treatment is very probative evidence that weighs against the Veteran's statements that he has had hearing loss in service and in the years subsequent to service.  For these reasons, the Board finds the Veteran's more recent assertions of chronic in-service and continuous post-service symptoms of hearing loss are not credible.

After review of the evidence the Board finds that hearing status meeting the VA criteria (38 C.F.R. § 3.385) for hearing loss is not currently demonstrated.  The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  

Because the Veteran does not have current hearing loss "disability" for VA disability compensation purposes, the Board does not reach the question of whether any current hearing loss is related to the noise exposure in service.  Because the Veteran failed to appear for a VA audiology examination in this case that may have resulted in audiology findings or speech recognition test scores that show a current disability, and that would have included a nexus opinion on the question of whether any current hearing loss disability is related to the noise exposure in service, the Board has adjudicated the claim based on the evidence of record, which shows no current hearing loss disability of either ear, resulting in denial of the claim.  38 C.F.R. § 3.655(b). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he was exposed to the noise of small arms and rifle fire during service, and that he has had constant ringing in his ears since that time.  

After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran was exposed to the noise of small arms and rifle fire during service, but sustained no other injury, disease, or even chronic symptoms of tinnitus during service.  In this regard, it is noted that the STRs are completely devoid of complaints or manifestations of tinnitus.  On examination for separation from service, the Veteran denied having, or having had, ear trouble of any sort.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of tinnitus in the years after service.  In this regard, the Veteran's claims folder does not include references in the post-service medical evidence or correspondence that includes complaints of tinnitus prior to the submission of the Veteran's VA claim for service connection in July 2006.  As noted, the Veteran did not have complaints of tinnitus while on active duty, treatment records that are more contemporaneous than his current statements made for compensation  purposes.  

Moreover, post-service medical records dating from 2004 reflect that, while the Veteran sought treatment for specific complaints of low back pain, leg pain and numbness, and hypertension during this post-service period, he made no mention of tinnitus while undergoing this treatment.  The absence of complaints of tinnitus while undergoing medical treatment is very probative evidence that weighs against the Veteran's statements that he has had tinnitus in the years subsequent to service.  For these reasons, the Board finds the Veteran's more recent assertions of chronic in-service and continuous post-service symptoms of tinnitus are not credible.

After review of the record, the Board further finds that there is no competent evidence that tinnitus is caused by any in-service injury, including the noise exposure in service.  The Veteran's lay statements are sufficient to establish the presence of tinnitus; however, absent some competent evidence that establishes that the Veteran's tinnitus is related to service, including any credible factual basis of continuous symptoms of tinnitus upon which a relationship to service could be established, or upon which a nexus opinion could be based, there is no basis upon which to establish service connection for tinnitus in this case, where there is no credible evidence of chronic symptoms of tinnitus in service or continuous symptoms since service.  

Because the Veteran failed to appear for a VA examination in this case that would have included a nexus opinion on the question of whether any current tinnitus disability is related to the noise exposure in service, the Board has adjudicated the claim based on the evidence of record, which shows no nexus of current complaints of tinnitus to service, resulting in denial of the claim.  38 C.F.R. § 3.655(b).  For these reasons, the Board finds that a preponderance of the evidence is against the 

Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


